Citation Nr: 0626029	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  02- 12 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a left knee injury, currently evaluated as 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1971 to 
April 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran seeks an increased evaluation for service-
connected residuals of a left knee injury.

At the May 2006 Travel Board hearing, the veteran stated that 
as recently as March 2006, he had been seen for his left knee 
disability at the Manhattan VA Medical Center.  A review of 
the claims file reveals that the most recent medical records 
from the Manhattan VAMC are from May 2004.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims file, a remand is necessary to 
acquire such VA records because VA is deemed to have 
constructive knowledge of certain documents generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected residuals of a 
left knee injury.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected residuals of a left knee 
injury. The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished, 
to specifically include x-rays.  The 
examiner must conduct complete range of 
motion studies and describe all current 
left knee symptomatology.  The examiner 
must state whether there is recurrent 
subluxation or lateral instability, and, 
if so, whether disability manifested by 
recurrent subluxation or lateral 
instability is best characterized as 
"slight," "moderate," or "severe."  
The examiner must state whether the 
semilunar cartilage is dislocated, and 
whether there are frequent episodes of 
locking, pain, or effusion into the joint.  
The examiner must also indicate whether 
there is any evidence of impairment of the 
tibia or fibula in terms of malunion or 
nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner must indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner must 
indicate whether loose motion is present 
and whether a brace is required.  
Furthermore, the examiner must render an 
opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, or pain in 
his left knee due to repeated use or 
flare-ups, and must equate these problems 
to additional loss in range of motion 
beyond that shown clinically.  If the loss 
of motion manifested on examination 
represents maximum disability, or there 
are no functional limitations shown, the 
examiner must so state.  If the examiner 
is unable to provide any of the requested 
information with any degree of medical 
certainty, the examiner must clearly so 
state, and explain why.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives of 
this remand.  If the report is defective 
in any manner, the RO must implement 
corrective procedures at once.

5.  After the above has been completed, 
the RO must readjudicate the issue of an 
increased rating for residuals of a left 
knee injury, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
must be provided a Supplemental Statement 
of the Case. The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


